                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

DIAMOND RESORTS CORPORATION,                          )
                                                      )
                         Plaintiff,                   )
                                                      )
       vs.                                            )       Case No. 6:18-CV-03053-MDH
                                                      )
MUTUAL RELEASE COMPANY, et al.,                       )
                                                      )
                         Defendants.                  )

                                             ORDER

       Before the Court is Plaintiff’s Motion for Sanctions and Order to Show Cause and

Incorporated Suggestions. (Doc. 234). Plaintiff moves the Court to strike Defendant Jason Levi

Hemingway’s pleadings, enter default against him, order Hemingway to show cause why he should

not be held in contempt, and award attorney’s fees for the entirety of this action.

       The Court in its order imposing sanctions on Hemingway (Doc. 231) directed him to

produce certain records “no later than a week from the date this Order is entered”—that is, by

September 20, 2019. The Court characterized this as “a final chance” for Hemingway before it

would resort to the sanctions authorized by Fed R. Civ. P. 37(b)(2)(A). Id. Hemingway did not

comply with the Court’s direction. On October 22, 2019, a Joint Status Report signed by

Hemingway’s attorney confirmed Hemingway failed to produce certain documents by that date,

has not produced any documents since, and has consequently failed to comply with the Court’s

Order. (Doc. 246).

       The Court finds Hemingway has repeatedly and without good cause failed to obey

discovery orders and has not permitted discovery to proceed, severely prejudicing Plaintiff in this




                                                 1

        Case 6:18-cv-03053-MDH Document 247 Filed 10/24/19 Page 1 of 2
action. Pursuant to Fed R. Civ. P. 37(b)(2)(A)(iii) and (vi), the Court hereby strikes the pleadings

of Jason Levi Hemingway and enters default judgment against him on every count.

        Plaintiff also requests Hemingway be required to (1) show cause why he should not be held

in contempt; and (2) pay attorney’s fees arising from this action. Because default has been entered

against Hemingway, the Court does not consider it necessary to ask whether he should be held in

contempt at this time. As to attorney’s fees, the Court notes Plaintiff already has a pending motion

seeking attorney’s fees relating to Hemingway’s discovery violations. (Doc. 237). In the interest

of efficiency, the Court grants Plaintiff until October 29, 2019, to supplement that motion with

additional information and argument relating to attorney’s fees they wish to recover relating to the

entire action.

        Finally, the Court notes Hemingway has filed a Motion for Summary Judgment, wherein

he seeks dismissal of Plaintiff’s claims against him. (Doc. 213). Because default has been entered

against Hemingway on every count, his Motion for Summary Judgment is hereby DENIED.

        IT IS SO ORDERED.



DATED: October 24, 2019

                                                     _/s/ Douglas Harpool________________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




                                                 2

         Case 6:18-cv-03053-MDH Document 247 Filed 10/24/19 Page 2 of 2
